DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 11/25/2020. Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/25/2020.  These drawings have been accepted and considered by the Examiner.
Claim Objections
Claims objected to because of the following informalities:  
Claims 11-18 depend either directly or indirectly from claim 10 which is a “system” therefore, in claims 11-18 “computer implemented method” should be “system”.

Claim 20 is objected to because of the following informalities:  
Claim 20 depends from claim 19 which is a “computer program product” therefore, in claim 20 “computer implemented method” should be “computer program product”.

Claim 20 is objected to because of the following informalities:  
Line 5: “fist” should be “first”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, a computer-implemented method, comprising: receiving first streaming prompt data from a computing device; analyzing the first streaming prompt data to provide feedback to the user of the computing device; upon determining the first streaming prompt data satisfies one or more criteria, receiving second streaming prompt data from the computing device; and analyzing the second streaming prompt data to predict a respiratory state of the user of the computing device.  

The limitation of receiving first streaming prompt data, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed as a mental process by a person. For example, “receiving data” in the context of this claim encompasses a physician listening to a patient’s voice and breathing. 

Similarly, the limitation of analyzing the first streaming prompt data, under its broadest reasonable interpretation, covers an action performed as a mental process by a person. For example, “analyzing the data” in the context of this claim encompasses a physician listening to the patient inhale, exhale, wheeze and/or cough to determine a diagnosis. 

Similarly, the limitation of provide feedback to the user, covers an action performed by a person. For example, “provide feedback to the user” in the context of this claim encompasses a physician informing a patient that they have a certain diagnosis such as a cold, or flu, or pneumonia. 

Similarly, the limitation of determining the first streaming prompt data satisfies one or more criteria, covers an action performed by a person. For example, “determining the first streaming prompt data satisfies one or more criteria” in the context of this claim encompasses a physician deciding that a patient has a certain diagnosis such as a cold, or flu, or pneumonia. 

The limitation of receiving second streaming prompt data, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed as a mental process by a person. For example, “receiving data” in the context of this claim encompasses a physician listening to a patient’s voice and breathing. 

Similarly, the limitation of analyzing the second streaming prompt data, under its broadest reasonable interpretation, covers an action performed as a mental process by a person. For example, “analyzing the data” in the context of this claim encompasses a physician listening to the patient inhale, exhale, wheeze and/or cough to determine a diagnosis. 

Similarly, the limitation of predict a respiratory state of the user, covers an action performed by a person. For example, “predict a respiratory state of the user” in the context of this claim encompasses a physician deciding that a patient has a certain diagnosis such as a cold, or flu, or pneumonia. 

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular,
the claim only recites two additional elements — computer-implemented method; and streaming prompt data. The computer-implemented method and streaming prompt data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the mental process into a practical application, the additional elements of
computer-implemented method and streaming prompt data amounts to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 1 is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, the computer-implemented method of claim 1, wherein analyzing the first streaming prompt data to provide feedback to the user of the computing device comprises: generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; and sending the feedback to the computing device.

The limitation of generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed by a person. For example, “generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt” in the context of this claim encompasses a physician listening and detecting speaking from the user. 

The additional limitation of sending the feedback to the computing device, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed by a person. For example, “sending the feedback to the computing device” in the context of this claim encompasses a physician entering data into a computer. 

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements — computer-implemented method; and streaming prompt data. The computer-implemented method and streaming prompt data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the mental process into a practical application, the additional elements of
computer-implemented method and streaming prompt data amounts to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 2 is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, the computer-implemented method of claim 2, wherein generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: generating the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action.  

Wherein clause “wherein generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: generating the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action” further limits the feedback generating process, but even with the limitation of “based on analyzing one or more frames of audio data representing at least a portion of the vocal action” the generating can still be performed mentally by a person with these further limitations. The wherein clause further describes the basis for the generating the feedback, but does not change the determination that the feedback generating processes can be done mentally.

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular,
the claim only recites two additional elements — computer-implemented method; and one or more frames of audio data. The computer-implemented method and one or more frames of audio data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the mental process into a practical application, the additional elements of computer-implemented method and one or more frames of audio data amount to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 3 is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, a system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: receive first streaming prompt data from a computing device; analyze the first streaming prompt data to provide feedback to the user of the computing device; upon determining the first streaming prompt data satisfies one or more criteria, receive second streaming prompt data from the computing device; and analyze the second streaming prompt data to predict a respiratory state of the user of the computing device.  

The limitation of receive first streaming prompt data, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed as a mental process by a person. For example, “receive data” in the context of this claim encompasses a physician listening to a patient’s voice and breathing. 

Similarly, the limitation of analyze the first streaming prompt data, under its broadest reasonable interpretation, covers an action performed as a mental process by a person. For example, “analyze the data” in the context of this claim encompasses a physician listening to the patient inhale, exhale, wheeze and/or cough to determine a diagnosis. 

Similarly, the limitation of provide feedback to the user, covers an action performed by a person. For example, “provide feedback to the user” in the context of this claim encompasses a physician informing a patient that they have a certain diagnosis such as a cold, or flu, or pneumonia. 

Similarly, the limitation of determining the first streaming prompt data satisfies one or more criteria, covers an action performed by a person. For example, “determining the first streaming prompt data satisfies one or more criteria” in the context of this claim encompasses a physician deciding that a patient has a certain diagnosis such as a cold, or flu, or pneumonia. 

The limitation of receive second streaming prompt data, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed as a mental process by a person. For example, “receive data” in the context of this claim encompasses a physician listening to a patient’s voice and breathing. 

Similarly, the limitation of analyze the second streaming prompt data, under its broadest reasonable interpretation, covers an action performed as a mental process by a person. For example, “analyze the data” in the context of this claim encompasses a physician listening to the patient inhale, exhale, wheeze and/or cough to determine a diagnosis. 

Similarly, the limitation of predict a respiratory state of the user, covers an action performed by a person. For example, “predict a respiratory state of the user” in the context of this claim encompasses a physician deciding that a patient has a certain diagnosis such as a cold, or flu, or pneumonia. 

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular,
the claim only recites three additional elements — system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions; and streaming prompt data. The processors, non-transitory computer readable medium and streaming prompt data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the mental process into a practical application, the additional elements of
processors, non-transitory computer readable medium and streaming prompt data amounts to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 10 is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, the computer-implemented method of claim 10, wherein analyze the first streaming prompt data to provide feedback to the user of the computing device comprises: generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; and send the feedback to the computing device.

The limitation of generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed by a person. For example, “generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt” in the context of this claim encompasses a physician listening and detecting speaking from the user. 

The additional limitation of send the feedback to the computing device, under its broadest reasonable interpretation, covers an action performed by a person. That is, nothing in the claim element precludes the action from practically being performed by a person. For example, “send the feedback to the computing device” in the context of this claim encompasses a physician entering data into a computer. 

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements — computer-implemented method; and streaming prompt data. The computer-implemented method and streaming prompt data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the mental process into a practical application, the additional elements of computer-implemented method and streaming prompt data amounts to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 11 is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to techniques of analysis and assessment, and as presented, the analysis and assessment can be performed as a mental process in a human mind. The claim recites, the computer-implemented method of claim 11, wherein generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: generate the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action.  

Wherein clause “wherein generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: generate the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action” further limits the feedback generating process, but even with the limitation of “based on analyzing one or more frames of audio data representing at least a portion of the vocal action” the generating can still be performed mentally by a person with these further limitations. The wherein clause further describes the basis for the generating the feedback, but does not change the determination that the feedback generating processes can be done mentally.

The claims do not recite any limitation which preclude the claimed technique from being performed in the human mind. The claims hereby recite a mental process as a concept performed in the human mind (including an observation, evaluation, judgement and opinion).

This judicial exception is not integrated into a practical application. In particular,
the claim only recites two additional elements — computer-implemented method; and one or more frames of audio data. The computer-implemented method and one or more frames of audio data are recited at a high-level of generality such that they amount to no more than describe general purpose hardware that is being used as a tool to implement the mental process.

Accordingly, these additional elements do not integrate the mental process into a practical
application because they do not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the mental process into a practical application, the additional elements of computer-implemented method and one or more frames of audio data amount to no more than mere instructions to apply the exception using general purpose hardware as a tool to implement the mental process. Mere instructions to apply an exception using general purpose hardware cannot provide an inventive concept. Thus, claim 12 is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich et al. (US Patent Pub. No. 2021/0145306), hereinafter Karankevich, in view of deCharms et al. (US Patent Pub. No. 2016/0005320), hereinafter deCharms.

Regarding claim 1, Karankevich teaches a computer-implemented method (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things), 
comprising: 
receiving first streaming data from a computing device (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things); 
analyzing the first streaming data (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases)
to provide feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
upon determining the first streaming data satisfies one or more criteria (Karankevich [0115] If a pathological respiratory sound is identified [a pathological respiratory sound is identified maps to satisfies one or more criteria], the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system), 
receiving second streaming data from the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
and analyzing the second streaming data to predict a respiratory state of the user of the computing device (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases).
Karankevich teaches first and second streaming data and providing feedback to the computing device, however Karankevich does not teach
receiving first streaming prompt data from a computing device
analyzing the first streaming prompt data
to provide feedback to the user of the computing device
upon determining the first streaming prompt data satisfies one or more criteria
receiving second streaming prompt data from the computing device
and analyzing the second streaming prompt data.
deCharms teaches
prompt data (deCharms [0046] Once the user selects a level (or the software selects one for them based on their progress to that point), the user may be provided with a programmed sequence of instructions, or stimuli intended to convey something that the user should do. In this simple example, the user may be provided with the instruction to engage in a sequence of two alternating mental exercises, and/or the user may be instructed to concurrently breathe in on one phase of the sequence and out on the next (or to breathe in and out on each phase)); 

feedback to the user (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170)

deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing prompts to users regarding breathing instructions. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Regarding claim 10, Karankevich teaches a system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things), 
which when executed, cause the one or more processors to: 
receive first streaming data from a computing device (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things); 
analyze the first streaming data (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases)
to provide feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
upon determining the first streaming data satisfies one or more criteria (Karankevich [0115] If a pathological respiratory sound is identified [a pathological respiratory sound is identified maps to satisfies one or more criteria], the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system), 
receive second streaming data from the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
and analyze the second streaming data to predict a respiratory state of the user of the computing device (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases).
Karankevich teaches first and second streaming data and providing feedback to the computing device, however Karankevich does not teach
receive first streaming prompt data from a computing device; 
analyze the first streaming prompt data 
to provide feedback to the user of the computing device; 
upon determining the first streaming prompt data satisfies one or more criteria, 
receive second streaming prompt data from the computing device; 
and analyze the second streaming prompt data.
deCharms teaches
prompt data (deCharms [0046] Once the user selects a level (or the software selects one for them based on their progress to that point), the user may be provided with a programmed sequence of instructions, or stimuli intended to convey something that the user should do. In this simple example, the user may be provided with the instruction to engage in a sequence of two alternating mental exercises, and/or the user may be instructed to concurrently breathe in on one phase of the sequence and out on the next (or to breathe in and out on each phase)); 

feedback to the user (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170)

deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing prompts to users regarding breathing instructions. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in further view of Odinak et al. (US Patent Pub. No. 2018/0130473), hereinafter Odinak.

Regarding claim 2, Karankevich in view of deCharms teaches the computer-implemented method of claim 1.
Karankevich teaches
wherein analyzing the first streaming prompt data to provide feedback to the user of the computing device comprises: 
and sending the feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system).
Karankevich teaches sending the feedback to the computing device, however Karankevich does not teach
generating the feedback with respect to whether the user has completed a vocal action at the computing device
in response to a vocal action prompt
deCharms teaches

whether the user has completed a vocal action (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170).
deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing feedback to users regarding a user’s progress or performance. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

deCharms teaches providing feedback to users regarding user’s progress or performance, however Karankevich in view of deCharms does not teach
in response to a vocal action prompt.

Odinak teaches
a vocal action prompt (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).

Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.

Regarding claim 11, Karankevich in view of deCharms teaches the computer-implemented method of claim 10.
Karankevich teaches
wherein analyze the first streaming prompt data to provide feedback to the user of the computing device comprises: 
and send the feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system).
Karankevich teaches sending the feedback to the computing device, however Karankevich does not teach
generating the feedback with respect to whether the user has completed a vocal action at the computing device
in response to a vocal action prompt
deCharms teaches

whether the user has completed a vocal action (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170).
deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing feedback to users regarding user’s progress or performance. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

deCharms teaches providing feedback to users regarding user’s progress or performance, however Karankevich in view of deCharms does not teach
in response to a vocal action prompt.

Odinak teaches
a vocal action prompt (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).

Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Odinak in further view of Stamatopoulos et al. (US Patent Pub. No. 2019/0088367), hereinafter Stamatopoulos.

Regarding claim 3, Karankevich in view of deCharms in view of Odinak teaches the computer-implemented method of claim 2.
Karankevich describes generating feedback (see the rejection of claim 1).
Karankevich in view of deCharms in view of Odinak does not teach
wherein generating the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: 
generating the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action.
Stamatopoulos teaches
based on analyzing one or more frames of audio data representing at least a portion of the vocal action (Stamatopoulos [0014] In one embodiment, a method for analyzing an audio respiratory signal is disclosed. The method comprises capturing the audio respiratory signal from a subject using a microphone and partitioning the audio respiratory signal into a plurality of overlapping frames. Further, the method comprises calculating a fourier transform for each frame and determining a magnitude spectrum using the fourier transform of the plurality of overlapping frames).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for partitioning the audio respiratory signal into a plurality of overlapping frames and analyzing the frames. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Regarding claim 5, Karankevich in view of deCharms teaches the computer-implemented method of claim 1.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches
wherein analyzing the first streaming prompt data to provide feedback to the user of the computing device comprises: 
analyzing audio data of the first streaming prompt data … the user completes a vocal response to a prompt for a vocal action to be performed at the computing device (see corresponding rejection in claims 1-3).

Karankevich in view of deCharms does not teach 
analyzing audio data of the first streaming prompt data in real-time on a frame-by-frame basis 
before the user completes a vocal response to a prompt for a vocal action to be performed at the computing device.
Odinak teaches
before the user completes a vocal response to a prompt for a vocal action to be performed at the computing device (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).
Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.
Karankevich in view of deCharms in view of Odinak does not teach 
analyzing audio data of the first streaming prompt data in real-time on a frame-by-frame basis 
Stamatopoulos teaches
analyzing audio data in real-time on a frame-by-frame basis (Stamatopoulos [0014] In one embodiment, a method for analyzing an audio respiratory signal is disclosed. The method comprises capturing the audio respiratory signal from a subject using a microphone and partitioning the audio respiratory signal into a plurality of overlapping frames. Further, the method comprises calculating a fourier transform for each frame and determining a magnitude spectrum using the fourier transform of the plurality of overlapping frames).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for partitioning the audio respiratory signal into a plurality of overlapping frames and analyzing the frames. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Regarding claim 12, Karankevich in view of deCharms in view of Odinak teaches the computer-implemented method of claim 11.
Karankevich describes generating feedback (see the rejection of claim 10).
Karankevich in view of deCharms in view of Odinak does not teach
wherein generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt comprises: 
generate the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action.
Stamatopoulos teaches
based on analyzing one or more frames of audio data representing at least a portion of the vocal action (Stamatopoulos [0014] In one embodiment, a method for analyzing an audio respiratory signal is disclosed. The method comprises capturing the audio respiratory signal from a subject using a microphone and partitioning the audio respiratory signal into a plurality of overlapping frames. Further, the method comprises calculating a fourier transform for each frame and determining a magnitude spectrum using the fourier transform of the plurality of overlapping frames).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for partitioning the audio respiratory signal into a plurality of overlapping frames and analyzing the frames. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Regarding claim 14, Karankevich in view of deCharms teaches the computer-implemented method of claim 10.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches
wherein analyze the first streaming prompt data to provide feedback to the user of the computing device comprises: 
analyze audio data of the first streaming prompt data … the user completes a vocal response to a prompt for a vocal action to be performed at the computing device (see corresponding rejection in claims 10-12).
Karankevich in view of deCharms does not teach 
analyze audio data of the first streaming prompt data in real-time on a frame-by-frame basis 
before the user completes a vocal response to a prompt for a vocal action to be performed at the computing device.
Odinak teaches
before the user completes a vocal response to a prompt for a vocal action to be performed at the computing device (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).
Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.
Karankevich in view of deCharms in view of Odinak does not teach 
analyze audio data of the first streaming prompt data in real-time on a frame-by-frame basis 
Stamatopoulos teaches
analyze audio data in real-time on a frame-by-frame basis (Stamatopoulos [0014] In one embodiment, a method for analyzing an audio respiratory signal is disclosed. The method comprises capturing the audio respiratory signal from a subject using a microphone and partitioning the audio respiratory signal into a plurality of overlapping frames. Further, the method comprises calculating a fourier transform for each frame and determining a magnitude spectrum using the fourier transform of the plurality of overlapping frames).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for partitioning the audio respiratory signal into a plurality of overlapping frames and analyzing the frames. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in further view of Ross et al. (US Patent Pub. No. 2008/0119980), hereinafter Ross.

Regarding claim 4, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches the computer-implemented method of claim 3.
Karankevich does not teach
wherein generating the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action comprises: 
detecting an unacceptable background noise level; 
calculating a signal-to-noise ratio before the user completes the vocal action; 
calculating a user effort index for the user upon completion of the vocal action; 
and detecting that the user has correctly performed the instructions for the vocal action.
deCharms teaches
and detecting that the user has correctly performed the instructions for the vocal action (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170).
deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich further in view of deCharms to allow for providing feedback to users regarding user’s progress or performance. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Karankevich in view of deCharms teaches providing feedback to users regarding user’s progress or performance (see the rejection of claim 1), however Karankevich in view of deCharms in view of Odinak does not teach
detecting an unacceptable background noise level; 
calculating a signal-to-noise ratio before the user completes the vocal action; 
calculating a user effort index for the user upon completion of the vocal action; 
Stamatopoulos teaches
a user effort index (Stamatopoulos [0198] FIG. 17 depicts a graphical plot of respiratory rate, breath intensity, inhalation intensity, heart rate and effort versus time)
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for tracking user effort. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches user effort index, however Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos does not teach
detecting an unacceptable background noise level; 
calculating a signal-to-noise ratio before the user completes the vocal action; 
Ross teaches
detecting an unacceptable background noise level (Ross [0067] At step 340, it is determined if one or more of the acoustics-related parameters are indicative of an unacceptably noisy environment [noisy environment maps to background noise]. As used herein, an unacceptably noisy environment can include a vehicle interior acoustic level that does yield or can yield an unacceptably low speech recognition rate. For example, an unacceptably noisy environment can be indicated by one or more individual values of the acoustics-related parameters exceeding one or more corresponding threshold values); 
calculating a signal-to-noise ratio (Ross [0063] At step 320, vehicle sensors are monitored for acoustics-related parameters in any suitable manner. There are various conditions that can affect the noise level within a vehicle. Exemplary conditions can include vehicle road noise, engine noise, fan noise of an interior climate control system, vehicle radio volume, turn signal noise, vehicle alarms like seatbelt or door chimes, and/or external conditions like rain, wind, or thunder to name but a few. Such conditions can be evaluated with acoustics-related parameters because of their relationship to acoustics in the vehicle and concomitant effect on ASR performance. One exemplary acoustics-related parameter is a signal-to-noise ratio (SNR)).
Ross is considered to be analogous to the claimed invention because it is in the same field of communicating based on acoustic conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in further view of Ross to allow for determining background noise and SNR. Doing so would allow for taking various alternative actions depending on the level of background noise.


Regarding claim 13, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches the computer-implemented method of claim 11.
Karankevich does not teach
wherein generate the feedback based on analyzing one or more frames of audio data representing at least a portion of the vocal action comprises: 
detect an unacceptable background noise level; 
calculate a signal-to-noise ratio before the user completes the vocal action; 
calculate a user effort index for the user upon completion of the vocal action; 
and detect that the user has correctly performed the instructions for the vocal action.
deCharms teaches
and detect that the user has correctly performed the instructions for the vocal action (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170).
deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich further in view of deCharms to allow for providing feedback to users regarding user’s progress or performance. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Karankevich in view of deCharms teaches providing feedback to users regarding user’s progress or performance (see the rejection of claim 10), however Karankevich in view of deCharms in view of Odinak does not teach
detect an unacceptable background noise level; 
calculate a signal-to-noise ratio before the user completes the vocal action; 
calculate a user effort index for the user upon completion of the vocal action; 
Stamatopoulos teaches
a user effort index (Stamatopoulos [0198] FIG. 17 depicts a graphical plot of respiratory rate, breath intensity, inhalation intensity, heart rate and effort versus time)
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak further in view of Stamatopoulos to allow for tracking user effort. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches user effort index, however Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos does not teach
detect an unacceptable background noise level; 
calculate a signal-to-noise ratio before the user completes the vocal action; 
Ross teaches
detect an unacceptable background noise level (Ross [0067] At step 340, it is determined if one or more of the acoustics-related parameters are indicative of an unacceptably noisy environment [noisy environment maps to background noise]. As used herein, an unacceptably noisy environment can include a vehicle interior acoustic level that does yield or can yield an unacceptably low speech recognition rate. For example, an unacceptably noisy environment can be indicated by one or more individual values of the acoustics-related parameters exceeding one or more corresponding threshold values); 
calculate a signal-to-noise ratio (Ross [0063] At step 320, vehicle sensors are monitored for acoustics-related parameters in any suitable manner. There are various conditions that can affect the noise level within a vehicle. Exemplary conditions can include vehicle road noise, engine noise, fan noise of an interior climate control system, vehicle radio volume, turn signal noise, vehicle alarms like seatbelt or door chimes, and/or external conditions like rain, wind, or thunder to name but a few. Such conditions can be evaluated with acoustics-related parameters because of their relationship to acoustics in the vehicle and concomitant effect on ASR performance. One exemplary acoustics-related parameter is a signal-to-noise ratio (SNR)).
Ross is considered to be analogous to the claimed invention because it is in the same field of communicating based on acoustic conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in further view of Ross to allow for determining background noise and SNR. Doing so would allow for taking various alternative actions depending on the level of background noise.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross in further view of Dickens et al. (US Patent Pub. No. 2018/0018984), hereinafter Dickens.

Regarding claim 6, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches the computer-implemented method of claim 5.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross teaches
wherein the first streaming prompt data corresponds to audio data … and audio data occurring in response to a subsequent second prompt for the vocal action to be performed by user of the computing device (see corresponding rejection in claims 1-5); 
and wherein analyzing the first streaming prompt data to provide feedback to the user of the computing device further comprises: 
detecting … noise … based on analysis of one or more audio data frames prior to receipt of a respective recorded vocal action audio data frame (see corresponding rejection in claims 1-5).
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos does not teach
wherein the first streaming prompt data corresponds to audio data occurring in response to a first calibration prompt for the user of the computing device to remain silent and audio data occurring in response to a subsequent second prompt for the vocal action to be performed by user of the computing device; 
and wherein analyzing the first streaming prompt data to provide feedback to the user of the computing device further comprises: 
detecting a presence of unacceptable background noise level based on analysis of one or more calibration audio data frames prior to receipt of a respective recorded vocal action audio data frame.
Ross teaches
detecting a presence of unacceptable background noise level based on analysis of one or more calibration audio data (Ross [0067] At step 340, it is determined if one or more of the acoustics-related parameters are indicative of an unacceptably noisy environment [noisy environment maps to background noise]. As used herein, an unacceptably noisy environment can include a vehicle interior acoustic level that does yield or can yield an unacceptably low speech recognition rate. For example, an unacceptably noisy environment can be indicated by one or more individual values of the acoustics-related parameters exceeding one or more corresponding threshold values).
Ross is considered to be analogous to the claimed invention because it is in the same field of communicating based on acoustic conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in further view of Ross to allow for determining background noise and SNR. Doing so would allow for taking various alternative actions depending on the level of background noise.

Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross does not teach
wherein the first streaming prompt data corresponds to audio data occurring in response to a first calibration prompt for the user of the computing device to remain silent and audio data occurring in response to a subsequent second prompt for the vocal action to be performed by user of the computing device; 
Dickens teaches
audio data occurring in response to a first calibration prompt for the user of the computing device to remain silent (Dickens [0061] In some embodiments, the audio signal may be captured in the passive mode during the time where speech is not in progress in the environment. In some other embodiments, the user may be requested in an interactive mode to remain silent in the environment. The audio signal captured during the time of the passive or interactive mode may be used to measure the relative level of the background speech by identifying speech contained therein. In some embodiments, a relative level higher than a threshold may indicate the presence of the background speech. In some embodiments, such background speech (if identified) may be resolved by closing a door or moving a device away from the source of the undesired speech).
Dickens is considered to be analogous to the claimed invention because it is in the same field of assessment and adjustment for an audio environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross in further view of Dickens to allow for requesting a user to remain silent. Doing so would allow for ensuring the user did not provide vocalization during a period of collecting background noise level data.


Regarding claim 7, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross in view of Dickens teaches the computer-implemented method of claim 6.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Ross in view of Dickens teaches
wherein analyzing audio data of the first streaming prompt data in real-time on a frame-by-frame basis comprises: 
calculating a signal-to-noise ratio of the first streaming prompt data based on analyzing the audio data responsive to the first calibration prompt and at least one audio frame in the audio data responsive to the subsequent second prompt for the vocal action (see corresponding rejection in claims 1-6).
Karankevich in view of deCharms does not teach
the at least one audio frame responsive to the subsequent second prompt for the vocal action received before the user completes the vocal action at the computing device.
Odinak teaches
received before the user completes the vocal action at the computing device (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).
Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Stamatopoulos.

Regarding claim 8, Karankevich in view of deCharms teaches the computer-implemented method of claim 1.
Karankevich further teaches
wherein analyzing the second streaming prompt data to predict a respiratory state of the user of the computing device comprises: 
training a machine learning model (Karankevich [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes)
comprising: 
and including as training data (Karankevich [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes),
at least in part, 
the user's demographics (Karankevich [0027] Respiratory sound data comprises only one kind of respiratory information. Other kinds of respiratory information can be subjective or objective and can include text, image, video, and numeric information about the respiratory system including age, weight, geographic location, medical history, lifestyle, and a variety of other demographic and profile information, as well as answers to questions about the respiratory system of a particular person).

Karankevich in view of deCharms does not teach
wherein analyzing the second streaming prompt data to predict a respiratory state of the user of the computing device comprises: 
receiving a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample; 
receiving a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample; 
receiving a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample; 
and including as training data, at least in part, 
baseline voice sample, 
exacerbated voice sample, 
additional voice samples 
and respective corresponding symptoms assessment score.
Stamatopoulos teaches
receiving a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to baseline]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network)
receiving a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to close-to-exacerbation (exacerbated)]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
receiving a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [others of the known pathologies with known degrees of severity maps to a plurality of additional voice samples]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
and including as training data, at least in part, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Stamatopoulos to allow for using a plurality of audio files which comprise sessions with patients with known pathologies of known degrees of severity. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Regarding claim 9, Karankevich in view of deCharms in view of Stamatopoulos teaches the computer-implemented method of claim 8.
Karankevich teaches
further comprising: 
receiving a current voice sample of the user (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors); 
feeding as input into the machine learning model the current voice sample to predict when the user may begin to experience an exacerbation (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors; [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes).

Regarding claim 17. Karankevich in view of deCharms teaches the computer-implemented method of claim 10.
Karankevich further teaches
wherein analyze the second streaming prompt data to predict a respiratory state of the user of the computing device comprises: 
train a machine learning model (Karankevich [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes)
comprising: 
and include as training data (Karankevich [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes),
at least in part, 
the user's demographics (Karankevich [0027] Respiratory sound data comprises only one kind of respiratory information. Other kinds of respiratory information can be subjective or objective and can include text, image, video, and numeric information about the respiratory system including age, weight, geographic location, medical history, lifestyle, and a variety of other demographic and profile information, as well as answers to questions about the respiratory system of a particular person).

Karankevich in view of deCharms does not teach
receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample; 
receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample; 
receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample; 
and include as training data, at least in part, 
baseline voice sample, 
exacerbated voice sample, 
additional voice samples 
and respective corresponding symptoms assessment score.
Stamatopoulos teaches
receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to baseline]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network)
receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to close-to-exacerbation (exacerbated)]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [others of the known pathologies with known degrees of severity maps to a plurality of additional voice samples]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
and include as training data, at least in part, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Stamatopoulos to allow for using a plurality of audio files which comprise sessions with patients with known pathologies of known degrees of severity. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Regarding claim 18, Karankevich in view of deCharms in view of Stamatopoulos teaches the computer-implemented method of claim 17.
Karankevich teaches
further comprising: 
receive a current voice sample of the user (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors); 
feed as input into the machine learning model the current voice sample to predict when the user may begin to experience an exacerbation (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors; [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Dickens.

Regarding claim 15, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches the computer-implemented method of claim 14.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos teaches
wherein the first streaming prompt data corresponds to audio data and audio data occurring in response to a subsequent second prompt for the vocal action to be performed by user of the computing device (see corresponding rejection in claims 10-14); 
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos does not teach
wherein the first streaming prompt data corresponds to audio data occurring in response to a first calibration prompt for the user of the computing device to remain silent and audio data occurring in response to a subsequent second prompt for the vocal action to be performed by user of the computing device.
Dickens teaches
audio data occurring in response to a first calibration prompt for the user of the computing device to remain silent (Dickens [0061] In some embodiments, the audio signal may be captured in the passive mode during the time where speech is not in progress in the environment. In some other embodiments, the user may be requested in an interactive mode to remain silent in the environment. The audio signal captured during the time of the passive or interactive mode may be used to measure the relative level of the background speech by identifying speech contained therein. In some embodiments, a relative level higher than a threshold may indicate the presence of the background speech. In some embodiments, such background speech (if identified) may be resolved by closing a door or moving a device away from the source of the undesired speech).
Dickens is considered to be analogous to the claimed invention because it is in the same field of assessment and adjustment for an audio environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in further view of Dickens to allow for requesting a user to remain silent. Doing so would allow for ensuring the user did not provide vocalization during a period of collecting background noise level data.

Regarding claim 16, Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Dickens teaches the computer-implemented method of claim 15.
Karankevich in view of deCharms in view of Odinak in view of Stamatopoulos in view of Dickens teaches
wherein analyzing audio data of the first streaming prompt data in real-time on a frame-by-frame basis comprises: 
calculating a signal-to-noise ratio of the first streaming prompt data based on analyzing the audio data responsive to the first calibration prompt and at least one audio frame in the audio data responsive to the subsequent second prompt for the vocal action (see corresponding rejection in claims 10-15).
Karankevich in view of deCharms does not teach
the at least one audio frame responsive to the subsequent second prompt for the vocal action received before the user completes the vocal action at the computing device.
Odinak teaches
received before the user completes the vocal action at the computing device (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).
Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Ross in further view of Stamatopoulos.

Regarding claim 19, Karankevich teachens a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things), 
the program code including instructions to: 
receive first streaming data from a computing device (Karankevich [0029] In addition to being received from and provided to such interested parties, respiratory information generated by and used by the respiratory condition technology can be electronically received from or delivered to and used by mobile devices, tablets, computers, databases, or other electronic equipment for the purpose of analysis, aggregation, storage, and distribution, among other things); 
analyze a first portion of the first streaming data (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases; [0115] In some implementations, for each 5-second-long audio signal recording [one of the 5-second-long audio signal recordings maps to first portion], the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system))
to provide feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
analyze a second portion of the first streaming data (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases; [0115] In some implementations, for each 5-second-long audio signal recording [another of the 5-second-long audio signal recordings maps to second portion], the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system))
and to provide feedback (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
upon determining the first streaming data satisfies one or more criteria (Karankevich [0115] If a pathological respiratory sound is identified [a pathological respiratory sound is identified maps to satisfies one or more criteria], the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system), 
receive second streaming data from the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
and analyze the second streaming data to predict a respiratory state of the user of the computing device (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases).
Karankevich teaches first and second streaming data and providing feedback to the computing device, however Karankevich does not teach
receive first streaming prompt data from a computing device; 
analyze a first portion of the first streaming prompt data 
to provide feedback to the user of the computing device based on background noise level; 
analyze a second portion of the first streaming prompt data 
to determine a signal-to-noise ratio, 
a user effort index 
and to provide feedback to the user; 
upon determining the first streaming prompt data satisfies one or more criteria, 
receive second streaming prompt data from the computing device; 
and analyze the second streaming prompt data to predict a respiratory state of the user of the computing device.
deCharms teaches
prompt data (deCharms [0046] Once the user selects a level (or the software selects one for them based on their progress to that point), the user may be provided with a programmed sequence of instructions, or stimuli intended to convey something that the user should do. In this simple example, the user may be provided with the instruction to engage in a sequence of two alternating mental exercises, and/or the user may be instructed to concurrently breathe in on one phase of the sequence and out on the next (or to breathe in and out on each phase)); 

feedback to the user (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170)

deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing prompts to users regarding breathing instructions. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Karenkevich in view of deCharms teaches prompt data and feedback to the user, however Karenkevich in view of deCharms does not teach

to provide feedback to the user of the computing device based on background noise level; 
to determine a signal-to-noise ratio, 
a user effort index.
Ross teaches
based on background noise level (Ross [0067] At step 340, it is determined if one or more of the acoustics-related parameters are indicative of an unacceptably noisy environment [noisy environment maps to background noise]. As used herein, an unacceptably noisy environment can include a vehicle interior acoustic level that does yield or can yield an unacceptably low speech recognition rate. For example, an unacceptably noisy environment can be indicated by one or more individual values of the acoustics-related parameters exceeding one or more corresponding threshold values); 
to determine a signal-to-noise ratio (Ross [0063] At step 320, vehicle sensors are monitored for acoustics-related parameters in any suitable manner. There are various conditions that can affect the noise level within a vehicle. Exemplary conditions can include vehicle road noise, engine noise, fan noise of an interior climate control system, vehicle radio volume, turn signal noise, vehicle alarms like seatbelt or door chimes, and/or external conditions like rain, wind, or thunder to name but a few. Such conditions can be evaluated with acoustics-related parameters because of their relationship to acoustics in the vehicle and concomitant effect on ASR performance. One exemplary acoustics-related parameter is a signal-to-noise ratio (SNR)).
Ross is considered to be analogous to the claimed invention because it is in the same field of communicating based on acoustic conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in further view of Ross to allow for determining background noise and SNR. Doing so would allow for taking various alternative actions depending on the level of background noise.

Karankevich in view of deCharms in view of Ross teaches background noise and signal-to-noise ratio (SNR), however Karenkevich in view of deCharms in view of Ross does not teach

a user effort index.
Stamatopoulos teaches
a user effort index (Stamatopoulos [0198] FIG. 17 depicts a graphical plot of respiratory rate, breath intensity, inhalation intensity, heart rate and effort versus time)
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Ross further in view of Stamatopoulos to allow for tracking user effort. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karankevich in view of deCharms in view of Ross in view of Stamatopoulos in further view of Odinak.

Regarding claim 20. Karankevich in view of deCharms in view of Ross in view of Stamatopoulos teaches the computer-implemented method of claim 19.

Karankevich in view of deCharms in view of Ross in view of Stamatopoulos teaches 
wherein 
analyze the first streaming prompt data to provide feedback to the user of the computing device (see corresponding rejection in claim 19)
comprises: background noise level (see corresponding rejection in claim 19)
wherein analyze the second portion of the fist streaming prompt data comprises: (see corresponding rejection in claim 19)
wherein analyze the second streaming prompt data to predict a respiratory state of the user of the computing device (see corresponding rejection in claim 19).

Karankevich further teaches
generate the feedback (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system); 
and send the feedback to the computing device (Karankevich [0115] If a pathological respiratory sound is identified, the patient may be asked to perform auscultation and recording at 2 to 3 points near the point where the pathological respiratory sound was detected; this is helpful to confirm the newly discovered sound. In some implementations, for each 5-second-long audio signal recording, the following actions are performed: the collected audio signal is uploaded to the server, where the classification system decides whether the audio signal represents pathology or not (or more generally determines respiratory condition corresponding to the sound class associated with the audio signal). The server returns the answer (e.g., the determined respiratory condition) to the mobile device, which checks whether it is worthwhile to offer the patient to record additional sound capture points; thus, in such implementations, the sound analysis takes place on the server using a classification system);
train a machine learning model (Karankevich [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes)
comprising: 
the user's demographics (Karankevich [0027] Respiratory sound data comprises only one kind of respiratory information. Other kinds of respiratory information can be subjective or objective and can include text, image, video, and numeric information about the respiratory system including age, weight, geographic location, medical history, lifestyle, and a variety of other demographic and profile information, as well as answers to questions about the respiratory system of a particular person), 
and wherein analyze the second streaming data to predict a respiratory state of the user of the computing device device (Karankevich [0062] An expert system (whose inputs are connected to the outputs of the subsystems) determines a respiratory condition based on the respiratory sound classes, the answers to the diagnostic questionnaire and the periodic questionnaire, and the durations of the inspiration and expiration phases)
further comprises: 
(a) receive a current voice sample of the user (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors); 
(b) feed as input into the machine learning model the current voice sample to predict when the user may begin to experience an exacerbation (Karankevich [0179] In some implementations of the user interface on the mobile device, the user interface guides a subject through the process of capturing the sound recording and then displays results through the user interface. The results can be shared using a link; [0180] In some cases, early signs of exacerbations of types of chronic lung disease can be determined from the sound records and series of the sound records. It may be possible to detect crackles in the recorded sounds that are indicative of exacerbations of the chronic lung disease that are imminent (for example, within a few days). The characteristics of the recorded sounds that may be correlated with the exacerbations can include the class of lung sound, the location within the subject, and the intensity. In some cases, a combination of the change in recorded sounds and a change in symptoms may be most effective in predicting an exacerbation and provide the least exacerbation to the subject. The determination of the correlation between sounds, symptoms, and expected future exasperation can be based on collections of samples of recorded sounds and labeling of those sounds by doctors; [0044] In some implementations, the machine learning model is trained, before “run time” using a training set of, for example, instances of known sound records that have been correctly labeled by doctors with corresponding respiratory sound classes. Such training records can be obtained as part of the operation of the respiratory condition technology or can be obtained from third parties. In either case, the training records can be stored in training record tables 224 of the database and made available from the database to the machine learning model for training purposes).

Karankevich does not teach
“comprises: detect an unacceptable background noise level based on analysis of the first portion of the first streaming prompt data; “
“generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; “
 (i) receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample; 
(ii) receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample; 
(iii) receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample; and 
(iv) include as training data, at least in part, the user's demographics, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score; 
second streaming prompt data.
deCharms teaches
with respect to whether the user has completed a vocal action at the computing device (deCharms [0185] The user's input may be used by the software to guide selection of stimuli, content, or instructions for presentation to the user 10280. In the case where the software is presenting the user with feedback, for example feedback regarding the user's progress or performance, the user may perceive this stimulus, instruction or information 10170);

prompt data (deCharms [0046] Once the user selects a level (or the software selects one for them based on their progress to that point), the user may be provided with a programmed sequence of instructions, or stimuli intended to convey something that the user should do. In this simple example, the user may be provided with the instruction to engage in a sequence of two alternating mental exercises, and/or the user may be instructed to concurrently breathe in on one phase of the sequence and out on the next (or to breathe in and out on each phase)).
deCharms is considered to be analogous to the claimed invention because it is in the same field of breathing analysis software. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms to allow for providing prompts to users regarding breathing instructions. Doing so would allow for using a software platform which may also have the ability to perform optional continuous, automated treatment plan monitoring.

Karankevich in view of deCharms does not teach
“comprises: detect an unacceptable background noise level based on analysis of the first portion of the first streaming prompt data; “
“generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; “
 (i) receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample; 
(ii) receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample; 
(iii) receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample; and 
(iv) include as training data, at least in part, the user's demographics, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score.

Ross teaches
detect an unacceptable background noise level (Ross [0067] At step 340, it is determined if one or more of the acoustics-related parameters are indicative of an unacceptably noisy environment [noisy environment maps to background noise]. As used herein, an unacceptably noisy environment can include a vehicle interior acoustic level that does yield or can yield an unacceptably low speech recognition rate. For example, an unacceptably noisy environment can be indicated by one or more individual values of the acoustics-related parameters exceeding one or more corresponding threshold values).
Ross is considered to be analogous to the claimed invention because it is in the same field of communicating based on acoustic conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in further view of Ross to allow for determining unacceptable background noise. Doing so would allow for taking various alternative actions depending on the level of background noise.

Karankevich in view of deCharms in view of Ross does not teach
“generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; “
 (i) receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample; 
(ii) receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample; 
(iii) receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample; and 
(iv) include as training data, at least in part, the user's demographics, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score.

Stamatopoulos teaches
(i) receive a baseline voice sample of the user acquired at a first time when one or more symptoms of the user were stable and receiving a first symptoms assessment score associated with the baseline voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to baseline]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
(ii) receive a close-to-exacerbation (exacerbated) voice sample of the user acquired at a second time when the symptoms may have begun to become exacerbated and receiving a second symptoms assessment score associated with the exacerbated voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [one of the known pathologies with known degrees of severity maps to close-to-exacerbation (exacerbated)]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
(iii) receive a plurality of additional voice samples of the user acquired at respective different times and receiving a symptoms assessment score that corresponds with a given additional voice sample (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity [others of the known pathologies with known degrees of severity maps to a plurality of additional voice samples]; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network); 
and 
(iv) include as training data, at least in part, the user's demographics, baseline voice sample, exacerbated voice sample, additional voice samples and respective corresponding symptoms assessment score (Stamatopoulos [0019] In a different embodiment, a system for determining lung pathology from an audio respiratory signal is presented. The system comprises a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal and a processor coupled to the memory, the processor being configured to operate in accordance with the instructions to: (a) input a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity; (b) annotate the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies; (c) analyze the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files; (d) train the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the plurality of descriptors; (e) input a recording of a new patient into the artificial neural network; and (e) determine a pathology and associated severity for the new patient using the artificial neural network).
Stamatopoulos is considered to be analogous to the claimed invention because it is in the same field of using neural networks to determine lung pathology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Ross further in view of Stamatopoulos to allow for using a plurality of audio files which comprise sessions with patients with known pathologies of known degrees of severity. Doing so would allow for performing respiratory acoustic analysis that uses inexpensive and readily available means for capturing and reporting breathing activity.

Karankevich in view of deCharms in view of Ross in view of Stamatopoulos does not teach
“generate the feedback with respect to whether the user has completed a vocal action at the computing device in response to a vocal action prompt; “
Odinak teaches
in response to a vocal action prompt (Odinak [0008] The purported identity of the caller as the customer is verified by the processor, including: prompting the caller to speak a text of the at least one phrase; receiving the text-prompted speech from the caller; determining one or more of the features of the text-prompted speech; comparing the text-prompted speech features to one of the stored speech features sets associated with the customer; prompting the caller to speak any additional phrase when the purported identity is not verified as the matching customer based on the comparison; receiving an additional speech comprising the additional phrase from the caller; determining one or more of features of the additional phrase; combining the additional speech features with the predefined speech features; comparing the combined speech features to the one stored speech feature set; and verifying the purported identity of the caller as the customer based on the comparison of the combined features to the one stored speech features set).
Odinak is considered to be analogous to the claimed invention because it is in the same field of analyzing the voice characteristics of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karankevich in view of deCharms in view of Ross in view of Stamatopoulos further in view of Odinak to allow for prompting the user to speak a specific text or phrase. Doing so would allow for comparison of the current state of a user to a known set of states for the purpose of diagnostics.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657